United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL HIGHWAY ADMINSTRATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2412
Issued: March 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 26, 2007 appellant filed a timely appeal of a June 29, 2007 decision of the
Office of Workers’ Compensation Programs, denying merit review of her claim. Since more
than one year has elapsed between the last merit decision on February 15, 2006 and the filing of
this appeal, the Board lacks jurisdiction to review the merits of the claim pursuant to 20 C.F.R.
§§ 501.2(c), 501.3(d)(2) and 501.6(c) and (d).
ISSUE
The issue is whether the Office properly denied reopening the claim for further merit
review under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 21, 2005 appellant, then a 54-year-old secretary, filed a traumatic injury
claim (Form CA-1) alleging that she sustained an injury on October 18, 2005 to her left side
when an elevator door closed on her. By decision dated February 15, 2006, the Office denied the

claim for compensation. The Office found that the medical evidence was insufficient to establish
an injury in the performance of duty.
On February 11, 2007 appellant requested reconsideration of her claim. She did not
submit additional evidence or argument. By decision dated June 29, 2007, the Office determined
that appellant’s request for reconsideration was insufficient to warrant merit review of the claim.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision.1 The employee shall exercise this right through a request to
the district office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”2
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent evidence not previously
considered by the Office.3
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence and/or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits. Where the
request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.4
ANALYSIS
On appeal, appellant discussed the merits of her claim for compensation and submitted a
medical report.5 But the only issue presented on appeal is whether appellant’s application for
reconsideration met any of the requirements of 20 C.F.R. § 10.606(b)(2). Appellant must show
that the Office erroneously applied or interpreted a specific point of law, advance a relevant legal
argument not previously considered by the Office or submit relevant and pertinent evidence not
previously considered by the Office. The February 11, 2007 application for reconsideration did
1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.605 (1999).

3

Id. at § 10.606(b)(2).

4

Id. at § 10.608(b).

5

The Board’s jurisdiction is limited to evidence that was before the Office at the time of its final decision.
20 C.F.R. § 501.2(c). To the extent the report is duplicative of evidence that was before the Office, on this appeal
the Board does not have jurisdiction over the merits of the claim.

2

not make any arguments or include any additional evidence. It does not meet any of the
requirements of 20 C.F.R. § 10.606(b)(2) and therefore the Office properly denied the
application without reopening the case for review on the merits.
CONCLUSION
Appellant did not meet any of the requirements of 20 C.F.R. § 10.606(b)(2) and the
Office properly denied the application for reconsideration without reopening the case for merit
review.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 29, 2007 is affirmed.
Issued: March 14, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

